—Spain, J.
We affirm. At the outset, we note that petitioner has abandoned his challenge to the calculation to his minimum term of imprisonment by failing to raise it in his brief to this Court (see Matter of Jones v Fischer, 84 AD3d 1604, 1605 [2011]). Instead, the sole contention advanced by petitioner is his request that *1011his sentence be reduced pursuant to CPL 470.15. However, as this Court has previously noted, such a request for a sentence to be reduced in the interest of justice is beyond the scope of a CPLR article 78 proceeding (see Matter of Pride v Goord, 285 AD2d 766, 767 [2001]; Matter of Flowers v Miller, 284 AD2d 618, 619 [2001]; compose People v Mead, 53 AD3d 927, 928 [2008], lv denied 11 NY3d 834 [2008]).
Mercure, A.RJ., Rose, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.